Citation Nr: 1543942	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

The claim was previously remanded by the Board in February 2015.  At the time the issue of service connection for bilateral hearing loss was on appeal.  In an April 2015 rating decision, service connection for bilateral hearing loss was granted.  Therefore, the issue is no longer on appeal. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The claim was previously remanded by the Board in February 2015.  The requested development has been complied with and the claim is ready for appellate review.


FINDING OF FACT

The Veteran's right shoulder disability was initially documented many years after service, and the preponderance of the evidence is against a finding that a right shoulder disability is related service or an in-service head injury.



CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify. VA sent to the Veteran all required notice in an August 2010 letter, prior to the rating decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claim file.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

As explained below, the Board has determined that the weight of the evidence is against a finding that the Veteran had an in-service right shoulder injury.  Because the weight of the evidence demonstrates no in-service injury or disease of the right shoulder, there is no duty to provide a VA medical examination.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the May 2013 hearing by a representative and, during the hearing, the Veterans Law Judge (VLJ) fully explained the issues on appeal and the types of evidence needed to support the claims.  The VLJ and the Veteran's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.

Accordingly, the Board will address the merits of the claim.

II. Claim for Service Connection

The Veteran seeks service connection for disability of the right shoulder.  He testified in May 2015 that he has had problems with his right shoulder since injuring it in service during training when he fell in an obstacle course.  The Veteran described his fall in detail during his May 2015 hearing and stated he went to sick call for the injury and was placed on limited duty for a few days.  He also stated that while he continued to have problems with his right shoulder, he did not seek treatment for it again while in service as he was afraid to be penalized for having problems with his right shoulder.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.300.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 .

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as, arthritis.

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a right shoulder disability.  A chronic right shoulder disability is not shown in service and arthritis is not shown with in the initial post separation year.

At the outset, the Board notes that the Veteran is claiming service connection for a right shoulder disability.  In support of his claim, he has submitted private treatment records showing he underwent an arthroscopy of the right shoulder in February 2004 at which time he was found to have osteoarthritis of the right shoulder.  As previously noted, he has claimed that he injured his right shoulder in service and was placed on light duty as a result of the injury.

While the service treatment records (STRs) show an injury to the left shoulder in January 1969 while playing football, there are no complaints of, treatment for or diagnoses of an injury or disease associated with the right shoulder in the STRs.  Notably, the Veteran has not alleged that his current right shoulder disability is related to a football injury.  Rather, he attributes his right shoulder disability to an injury during training in an obstacle course.  

Post service, the record shows that in February 2004 the Veteran underwent an arthroscopy of the right shoulder due to complaints of pain on the right shoulder.  He was found to have osteoarthritis of the right shoulder.  Moreover, the Veteran has testified that he injured his right shoulder in service and has had problems with his right shoulder since service.

The Board finds that the Veteran is competent to report his shoulder symptoms, treatment, and date of onset.  However, to the extent that the reports an injury to the right shoulder in service and problems with the right shoulder since then, the Board finds that he is not credible.  Indeed, while he claimed that he was put on light duty because of his right shoulder, the STRs show that this was related to the left shoulder.  Moreover, while he has asserted that he did not seek additional treatment for his right shoulder because he was afraid that this would be viewed negatively against him, the STRs show that the Veteran sought treatment for different ailments throughout his time in service including treatment for his left shoulder in January 1969 (approximately one month after his entry into service).  The fact that he would seek treatment for other conditions (some repeatedly), including his other shoulder, lessen the credibility of his assertion that he was afraid that seeking medical treatment for his right shoulder would be viewed negatively against him.  Significantly, the STRs are completely devoid of any evidence of an injury of or complaints related to the right shoulder while in service.  Examination of his upper extremities was noted to be normal at the time of his November 1970 discharge examination.  Therefore, the Board finds that the Veteran's statements regarding an in-service injury to the right shoulder and continued problems thereafter to have diminished probative value.

Also, the Board finds that the Veteran is not competent to relate any currently shown disability of the right shoulder to service or any incident of service.  The Veteran lacks the requisite medical expertise and his right shoulder disorders are not susceptible to lay observation.  Moreover, the Veteran lacks the training and experience necessary to render opinion regarding the etiology of his claimed shoulder disability.  

The Board assigns greater probative value to the STRs, which reflect no right shoulder injury and no chronic right shoulder disorder, to include at service retirement in December 1970.  While the Veteran has submitted evidence of a current right shoulder disability, the record is completely devoid of any competent credible evidence of a relationship between the current right shoulder disability and service.  Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


